DETAILED ACTION
This FINAL action is in response to Application No. 16/994,384 originally filed 08/04/2020. The claims were previously amended on 08/20/2021. Examiner rejected the claim in a Final rejection dated 10/18/2021. Applicant filed a pre-appeal brief 01/17/2022. Applicant further filed a brief on 03/04/2022 newly arguing the impropriety in rejecting claim 19 and additional arguments regarding other claims. In regards to Claim 19, this was rejected its entirety and addressed in the non-final 05/20/2021 under an incorrect heading. The rejection of the claim was mentioned again under the incorrect heading however the claim was not included in the Final of 10/18/2021. 
Due to the improprieties the previous Final rejection dated 10/18/2021 is hereby withdrawn, PROSECUTION IS HEREBY REOPENED. New ground(s) of rejection in view of the 08/20/2021 claim amendments for correcting previous informalities and further clarifications to the previous rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/TEMESGHEN GHEBRETINSAE/           Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                             

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/20/2021 have been fully considered but they are not persuasive. 
	For convenience the following is provided:
[0044] In one embodiment, the light pipe 66 may extend the thickness of the protective covering surface 62 by an amount 72 equal to, for example, approximately 10%, 20%, 25%, 30%, 33%, 40%, 45%, 50% or more of the thickness of the protective covering surface 62 in flat area 70. Additionally, the light pipe may extend from the flat area 70 of the protective covering surface 62 at an angle 68 of, for example, approximately 5%, 10%, 15%, 20%, 25%, 30%, 33%, 40% or more with respect to the flat area 70. In this manner, through the use of the light pipe 66, the viewable area 64 of the display 14 covers both the pixels 44 and the drive circuitry in column 52, thus generating a perceived active area 36 greater than perceived active area 34 of FIG. 4A.

[AltContent: arrow]Applicant asserts the amended portion of the claim “wherein the transparent cover structure has a first planar portion and a second portion that is bent out of a plane defined by the first planar portion, wherein the first planar portion and the second portion overlap the array of pixels,” does not read on the prior art of Watanabe ‘691 however The Office respectfully disagrees. Applicant asserts “Watanabe's light guide elements 21 do not change the optical properties of most of the light that is emitted by the display.” (pg. 11-12) however The Office respectfully disagrees. Watanabe ‘691 teaches in paragraph [0083] that “The outgoing face 21b is not parallel to the incident face 21a, but is formed so that its distance from the incident face 21a increases toward the frame region 30, so that the display light (image information) that is incident on the incident face 21a goes out from the outgoing face 21b with enlargement.” and in [0098] that “By providing the light-diffusing layer 22, light outgoing from the outgoing face is diffused, thus producing an effect of expanding the viewing angle.”. In view of these portions with respect to Figure 8a/b, it is clear that the intention of Watanabe ‘691 is to 
    PNG
    media_image1.png
    582
    637
    media_image1.png
    Greyscale
provide an extendable viewing area by having first and second portions that are “bent out of a plane”. This also would change [AltContent: arrow]the optical properties of the originating light of the pixels. As seen from the arrows in in the marked up figure 2 above, the width of the originating light from the pixels and that of the outputting face of the light guide expand the light and are thus different. This light is expanded upward and out to the edge by use of the light guide and “thus producing an effect of expanding the viewing angle” that would “change the optical properties”. The simple fact that Watanabe ‘691 expressly teaches the idea that “any shape” can be used is considered an acknowledgement that a person of skill in the art can freely design the shape to have a "first planar portion and a second portion that is bent out of a plane defined by the first planar portion," because it is encompassed by idea that “so long as the thickness increases toward the frame region” it would thus produce the intended result of having “an effect of expanding the viewing angle”. Therefore, in view of these portions of the reference, The Office respectfully submits that the claimed invention reads on the prior art of record and will be currently maintained.

Applicant's arguments filed in the Appeal Brief on 03/04/2022 have been fully considered but they are not persuasive. 
	Regarding the 112 rejection of claim 11, The Office respectfully disagrees. Applicant claims the cover surface 62 is equivalent to the “light-redirecting structure” as claimed. The Office firstly notes that the term “light-redirecting structure” was not used in the specification as originally filed. Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) See MPEP 2111.01. The Office notes the specification describes item 62 as a “protective covering surface” NOT as a “light-redirecting structure”. The Office contends that the term “light-redirecting structure”, given its plain meaning, is meant to solely described the “light pipe 66” feature as this would be the reasonable interpretation of this term absent an express definition given by the specification as originally filed. The Office also notes that the claim defines the term as “structure that … redirects light emitted by the array of pixels to form an effective display area”. The Office also notes that the flat area 70 does not redirect light as this is solely the function of the light pipe 66. Additionally, depending claim 19 supports this interpretation as it states “the light-redirecting structure comprises a light pipe”. Therefore, the claimed “light-redirecting structure” cannot be equated to the entire “protective covering surface” and thus does not “extend across an entirety of the pixels”. The Office suggests the following clarification “wherein the light-redirecting structure extends across an entirety of the array of pixels within the second portion” OR “a protective covering surface comprising a light-redirecting structure within a second portion that overlaps the display and redirects light emitted by the array of pixels to form an effective display area” or similar.

    PNG
    media_image2.png
    84
    177
    media_image2.png
    Greyscale
Applicant provides similar arguments to rejection of claims 1, 11, and 17. Firstly it is asserted that the rejection fails the four factors of the “obvious to try” rationale. Specifically, the Applicant asserts The Office has not identified "a finite number of identified, predictable potential solutions to the problem.". (pg. 8-10) This is simply not true. Pg. 12 of the Non-Final on 05/20/2021 addresses this as does the previous Final on pg. 8. Applicant claims that freely designing in any shape constitutes an infinite number of solutions however Watanabe does not suggest an infinite number of solutions specifically because Watanabe places bounds on the design suggesting “so long as the thickness increases toward the frame region”. It should be clear that any shape includes those that would not necessarily increase in thickness to the edge (i.e. Δ which increase initially but decrease toward the frame region) however Watanabe is only concerned with those that “increases toward the frame region”.  This language used by Watanabe was identified in the rejection. The shape of Applicants surface has a “thickness [that] increases toward the frame region” and thus falls within the claimed scope. Thus, there are only a finite number of solutions and these arguments are not found persuasive.
Applicant asserts further that there’s not a “recognized problem or need” by Watanabe. Again, this is simply not true. Watanabe provides an entire section of the disclosure dedicated to the recognition of solving issues titled “Problems to be Solved by the Invention” in paragraphs [0013-0016]. Thus this is not found persuasive.
Applicant again asserts that the optical properties are changed according to the claimed invention and this is not true for Watanabe. Yet again, this is simply not true. As identified above, Watanabe ‘691 teaches in paragraph [0083] that “The outgoing face 21b is not parallel to the incident face 21a, but is formed so that its distance from the incident face 21a increases toward the frame region 30, so that the display light (image information) that is incident on the incident face 21a goes out from the outgoing face 21b with enlargement.” and in [0098] that “By providing the light-diffusing layer 22, light outgoing from the outgoing face is diffused, thus producing an effect of expanding the viewing angle.”. In view of these portions with respect to Figure 8a/b, it is clear that the intention of Watanabe ‘691 is to provide an extendable viewing area by having first and second portions that are “bent out of a plane” and clearly would change the optical properties of the originating light of the pixels.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim 11 recites the phrase “wherein the light-redirecting structure extends across an entirety of the array of pixels”. The Office notes that the term “light-redirecting structure” was not used in the specification as originally filed. Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  As best understood by the specification (and with regard to the elected embodiment), the “light-redirecting structure” is in reference to the “light pipe 66 [that] may function to transport or distribute light from the pixel array across… the drive circuitry area”. There is no clear indication that the light pipe would be extended “across an entirety of the array of pixels” but only in a portion of the pixels used to extend the view as illustrated in Figure 4B by items 66, 68, and 36. Therefore, Applicants claim language encompasses variations that go beyond that which was originally disclosed in the specification as filed and thus introduce new matter. Therefore, Applicants claims fail to comply with the written description requirement. (see also response to arguments above.)
Further depending claims 12-16 are rejected as being dependent upon a rejected based claim under similar rationale.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites “the light-redirecting structure overlaps the entire array of pixels” however the scope of the language used by independent claim 11 already encompasses this feature as it recites “the light-redirecting structure extends across an entirety of the array of pixels”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 5, 8, 11-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe et al. WIPO Publication No. WO2009/122691 A1.
	Note: For translation and ease of citation, corresponding U.S. Application Publication No. 2011/0025594 A1 will be used for Watanabe ‘691.

Consider Claim 1:
	Watanabe ‘691 discloses a cellular telephone, comprising: (Watanabe ‘691, [0138], “As a result, a display indication on a mobile phone, a game machine, an electronic book, or the like having two screens can be made jointless.  Thus, the present invention makes it possible for a small-sized appliance to carry a large-screen display device, thus being very useful.”)
	a housing having a front face with a plurality of edges that surround the front face; (Watanabe ‘691,  [0034] FIG. 1 A schematic cross-sectional view of a liquid crystal display device 100a according to an embodiment of the present invention.” [0085] “Moreover, a liquid crystal display device 100B shown in FIG. 4 can be obtained by arranging, in a matrix array, liquid crystal display devices on whose four sides the light guide elements 21A are provided in a similar manner to the liquid crystal display devices 100a.” See Also Figure 4. ))
	a display comprising an array of pixels that forms an active area of the display, (Watanabe ‘691, [0076], “The liquid crystal display panel 10 includes a display region 31 composed of a plurality of pixels in a matrix arrangement and a frame region 30 which is formed outside the display region 31.  The frame region 30 includes a region in which the sealing portion 14, terminals for various wiring lines, a driving circuit, and the like are formed, and a light shielding film is generally provided on the frame region 30.  Therefore, the frame region 30 does not contribute to displaying.”)
	wherein the active area has a first width that extends between first and second edges of the plurality of edges…; and (Watanabe 691’, [0083], [0092], “The light guide elements 21A, the cover 26, and the resin layer 25 provided on the surface of the liquid crystal display panel 10 that is on the viewer's side may be collectively referred to as a light guide sheet 20A.  By providing the cover 26 and the resin layer 25, and forming them into a sheet having a flat surface, the light guide elements 21A and the display plane of the liquid crystal display panel 10 can be protected.” The main figure 1 shows a cover having two planar surfaces above the display and drive circuitry.)
	a transparent cover structure that overlaps the display, (Watanabe 691’, [0095-0106], [0092], “The light guide elements 21A, the cover 26, and the resin layer 25 provided on the surface of the liquid crystal display panel 10 that is on the viewer's side may be collectively referred to as a light guide sheet 20A.” [0099], “Moreover, the light-diffusing layer 22 may be provided so as to cover not only the outgoing faces of the light guide elements 21A but also the display region”)
	wherein the first planar portion and the second portion overlap the array of pixels, (Watanabe 691’, see marked up Figure 2 above and response to arguments.)
	wherein the transparent cover structure redirects light from the array of pixels, and wherein the redirected light has an effective viewable area with a second width that is larger than the first width. (Watanabe ‘691, [0083], “The outgoing face 21b is not parallel to the incident face 21a, but is formed so that its distance from the incident face 21a increases toward the frame region 30, so that the display light (image information) that is incident on the incident face 21a goes out from the outgoing face 21b with enlargement.”)
	Watanabe 691’ however in the original embodiment does not expressly suggest and a first height that extends between third and fourth edges of the plurality of edges; wherein the transparent cover structure has a first planar portion and a second portion that is bent out of a plane defined by the first planar portion.
	Watanabe 691’, as previously mentioned, teaches a technique that was known to those having ordinary skill in the art before the effective filing date of the invention to remove cover layer 26 and additionally teaches that light guide elements 21C can be freely designed in any shape, so long as the thickness increases toward the frame region of the liquid crystal display panel and thus the teachings encompass having a transparent cover that has a first height that extends between third and fourth edges of the plurality of edges; wherein the transparent cover structure has a first planar portion and a second portion that is bent out of a plane defined by the first planar portion. (Watanabe 691’, [0095-0106], [0100], “Moreover, as in the light guide sheet 20C shown in FIG. 8(b), light guide elements 21C having a curved surface can be used.  The light guide elements 21C can be freely designed in any shape, so long as the thickness increases toward the frame region of the liquid crystal display panel 10.”)
	It is respectfully submitted that such a design would have been “obvious to try” since there was a finding that (i.e. any designed shape can be used as “long as the thickness increases toward the frame region”  ), and there had been a recognized problem or need in the art, (i.e. a need to extend the viewable area of a display screen) which may include a design need or market pressure to solve a problem (i.e. solving the problem by extending the viewable region of a display out and over a frame region of which does not emit light by use of a light guide having any shape as long it the shape has increased to the frame region [0013-0016]); (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem (i.e. See paragraph [0100] of Watanabe ‘691 “any shape” can be used), (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions (i.e. freely designing the shape of a light guide to extend the viewable area of a display) with a reasonable expectation of success (i.e. using any shape “so long as the thickness increases toward the frame region” and light is distributed to and over the non-emitting region ); and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (i.e. Figures 8(a) and (b) show two implementations and paragraph [0100] explicitly discloses “The light guide elements 21C can be freely designed in any shape, so long as the thickness increases toward the frame region of the liquid crystal display panel 10.”. See also response to arguments above. ).
	Therefore, those having ordinary skill in the art would be capable of designing the shape of a protective cover starting from a first planar surface at an angle to a second planar surface for distributing light over the drive circuitry area thus extending the viewable area of the display as it should be clear from Watanabe ‘691 that such a design would similarly provide an increased thickness toward the frame region while extending the viewable area of the main display over the drive circuitry area towards the frame and thereby extending the viewable region of the display by means by use of a light guide and thusly the results would have been predictable to a person having ordinary skill in the art. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Consider Claim 2:
	Watanabe 691’ discloses the cellular telephone defined in claim 1 wherein the effective viewable area has a second height that is larger than the first height. (Watanabe 691’, [0095-0106], [0100], “Moreover, as in the light guide sheet 20C shown in FIG. 8(b), light guide elements 21C having a curved surface can be used.  The light guide elements 21C can be freely designed in any shape, so long as the thickness increases toward the frame region of the liquid crystal display panel 10.”)
	It has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Consider Claim 3:
	Watanabe 691’ discloses the cellular telephone defined in claim 2 wherein the active area has edges that are spaced apart from the plurality of edges by first distances and wherein the effective viewable area has edges that are spaced apart from the plurality of edges by second distances that are less than the respective first distances. (Watanabe 691’, [0078], “Each light guide element 21A disposed on the viewer's side of the liquid crystal display panel 10 includes an incident face 21a, an outgoing face 21b, and a plurality of light guide paths formed between the incident face 21a and the outgoing face 21b.  The incident face 21a of the light guide element 21A overlaps a portion 32 of a peripheral display region adjoining the frame region 30 of the liquid crystal display panel 10 along the first axis, and is disposed so as to be parallel to the surface of the display panel 10, whereas the outgoing face 21b of the light guide element 21A has a distance from the incident face 21a that increases away from the portion 32 of the peripheral display region and toward the frame region 30 along the first axis, and extends to a position overlapping the frame region 30.  It is particularly preferable that the outgoing face 21b extends to a position coinciding with the edge of the liquid crystal display panel 10, as is illustrated herein.”)

Consider Claim 5:
	Watanabe 691’ discloses the cellular telephone defined in claim 3 wherein the transparent cover structure has first and second opposing surfaces, the first surface receiving light from the array of pixels and the second surface outputting the effective viewable area. (Watanabe ‘691, [0099], [0078], “Each light guide element 21A disposed on the viewer's side of the liquid crystal display panel 10 includes an incident face 21a, an outgoing face 21b, and a plurality of light guide paths formed between the incident face 21a and the outgoing face 21b.”)

Consider Claim 8:
	Watanabe 691’ discloses the cellular telephone defined in claim 3 wherein the display further comprises: a passive area that includes no light generating elements, wherein the passive area surrounds the array of pixels. (Watanabe ‘691, [0076], “The liquid crystal display panel 10 includes a display region 31 composed of a plurality of pixels in a matrix arrangement and a frame region 30 which is formed outside the display region 31.  The frame region 30 includes a region in which the sealing portion 14, terminals for various wiring lines, a driving circuit, and the like are formed, and a light shielding film is generally provided on the frame region 30.  Therefore, the frame region 30 does not contribute to displaying.”)

Consider Claim 11:
	Watanabe ‘691 discloses a cellular telephone comprising: (Watanabe ‘691, [0138], “As a result, a display indication on a mobile phone, a game machine, an electronic book, or the like having two screens can be made jointless.  Thus, the present invention makes it possible for a small-sized appliance to carry a large-screen display device, thus being very useful.”)
	a housing having a front face, upper and lower peripheral edges of the front face, and first and second side peripheral edges that extend from the lower peripheral edge to the upper peripheral edge; (Watanabe ‘691,  [0034] FIG. 1 A schematic cross-sectional view of a liquid crystal display device 100a according to an embodiment of the present invention.” [0085] “Moreover, a liquid crystal display device 100B shown in FIG. 4 can be obtained by arranging, in a matrix array, liquid crystal display devices on whose four sides the light guide elements 21A are provided in a similar manner to the liquid crystal display devices 100a.” See Also Figure 4. ))
	a display comprising an array of pixels that forms an active area of the display, (Watanabe ‘691, [0024], “In one embodiment, the at least one display panel includes a plurality of pixels arrayed across the entire display region at a predetermined pitch; and display signals supplied to a plurality of pixels existing in the portion of the peripheral display region are compressed along the first axis.”)
	wherein the active area is separated from the first and second side peripheral edges by a first distance and is separated from the upper and lower peripheral edges by a second distance; and (Watanabe ‘691, [0084], “In the case where the liquid crystal display device 100a is used alone, a display device which lacks a frame region, or whose frame region is narrower than the frame region 30 of the liquid crystal display panel 10, can be obtained.  It will be appreciated that, without being limited to the illustrated case of providing the light guide elements 21A for the two frame regions opposing along the horizontal direction, light guide elements 21A may also be provided for the other two frame regions opposing along the vertical direction, thus adopting a construction where frame regions are eliminated or narrowed on all of the four sides of the liquid crystal display device 100a.”)
	a light-redirecting structure that overlaps the display and redirects light emitted by the array of pixels to form an effective display area, (Watanabe ‘691, [0083], “As mentioned above, the incident face 21a of each light guide element 21A is disposed so as to overlap the portion 32 of the peripheral display region which adjoins the frame region 30 of the liquid crystal display panel 10 along the first axis.  Therefore, the light going out from the portion 32 of the peripheral display region enters into the light guide element (optical fiber face plate) 21A from the incident face 21a, propagates through the respective light guide paths (optical fibers) which are parallel to the side face 21c, and goes out from the outgoing face 21b.  The outgoing face 21b is not parallel to the incident face 21a, but is formed so that its distance from the incident face 21a increases toward the frame region 30, so that the display light (image information) that is incident on the incident face 21a goes out from the outgoing face 21b with enlargement.  Therefore, the user of the liquid crystal display device 100a observes an image which is displayed on substantially the entire liquid crystal display panel 10 including the non-display region 30.”)
	wherein the light-redirecting structure extends across an entirety of the array of pixels, (Watanabe ‘691, [0099], “Moreover, the light-diffusing layer 22 may be provided so as to cover not only the outgoing faces of the light guide elements 21A but also the display region”)
	wherein the effective display area is separated from the first and second side peripheral edges by a third distance that is smaller than the first distance and is separated from the upper and lower peripheral edges by a fourth distance that is smaller than the second distance. (Watanabe ‘691, [0138], “Furthermore, as in a display device 400 shown in FIG. 18, a contact portion between adjoining display panels 10 can be made into a movable section which permits pivoting around an axis 72, whereby the angle between the adjoining display planes 70a and 70b can be made variable.  As a result, a display indication on a mobile phone, a game machine, an electronic book, or the like having two screens can be made jointless.  Thus, the present invention makes it possible for a small-sized appliance to carry a large-screen display device, thus being very useful.”)
	Watanabe 691’ however in the original embodiment does not expressly suggest and wherein the light-redirecting structure comprises a first planar portion and a second portion that bends out of a plane defined by the first planar portion.
	Watanabe 691’, as previously mentioned, teaches a technique that was known to those having ordinary skill in the art before the effective filing date of the invention to remove cover layer 26 and additionally teaches that light guide elements 21C can be freely designed in any shape, so long as the thickness increases toward the frame region of the liquid crystal display panel and thus the teachings encompass having a first planar portion and a second portion that bends out of a plane defined by the first planar portion. (Watanabe 691’, [0095-0106], [0100], “Moreover, as in the light guide sheet 20C shown in FIG. 8(b), light guide elements 21C having a curved surface can be used.  The light guide elements 21C can be freely designed in any shape, so long as the thickness increases toward the frame region of the liquid crystal display panel 10.”)
	It is respectfully submitted that such a design would have been “obvious to try” since there was a finding that (i.e. any designed shape can be used as “long as the thickness increases toward the frame region”  ), and there had been a recognized problem or need in the art, (i.e. a need to extend the viewable area of a display screen) which may include a design need or market pressure to solve a problem (i.e. solving the problem by extending the viewable region of a display out and over a frame region of which does not emit light by use of a light guide having any shape as long it the shape has increased to the frame region [0013-0016]); (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem (i.e. See paragraph [0100] of Watanabe ‘691 “any shape” can be used), (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions (i.e. freely designing the shape of a light guide to extend the viewable area of a display) with a reasonable expectation of success (i.e. using any shape “so long as the thickness increases toward the frame region” and light is distributed to the non-emitting region ); and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (i.e. Figures 8(a) and (b) show two implementations and paragraph [0100] explicitly discloses “The light guide elements 21C can be freely designed in any shape, so long as the thickness increases toward the frame region of the liquid crystal display panel 10.”. See also response to arguments above. ).
	Therefore, those having ordinary skill in the art would be capable of designing the shape of a protective cover starting from a first planar surface at an angle to a second planar surface for distributing light over the drive circuitry area thus extending the viewable area of the display as it should be clear from Watanabe ‘691 that such a design would similarly provide an increased thickness toward the frame region while extending the viewable area of the main display over the drive circuitry area towards the frame and thereby extending the viewable region of the display by means by use of a light guide and thusly the results would have been predictable to a person having ordinary skill in the art. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Consider Claim 12:
	Watanabe 691’ discloses the cellular telephone defined in claim 11 wherein the light-redirecting structure overlaps the entire array of pixels. (Watanabe ‘691, [0099], “In the case where the light-diffusing layer 22 is provided, since light is diffused in the frontal direction at the outgoing faces of the light guide elements 21A, there is an effect of reducing the aforementioned decrease in frontal luminance.  Therefore, even in the case where the cover 26 is not provided, it is preferable to provide the light-diffusing layer 22.  Moreover, the light-diffusing layer 22 may be provided so as to cover not only the outgoing faces of the light guide elements 21A but also the display region.”)

Consider Claim 13:
	Watanabe 691’ discloses the cellular telephone defined in claim 12 wherein the array of pixels comprises a first set of pixels and a second set of pixels that surrounds the first set of pixels, and wherein the first planar portion overlaps the first set of pixels and the second portion overlaps the second set of pixels. (Watanabe ‘691, [0113], “Method 1: As in the liquid crystal display device 100a shown in FIG. 10, a method of displaying a compressed image in the portion 32a of the peripheral display region by signal processing, while the pitch of the pixels 17 and 17a is kept constant across the entire display region (33 and 32a) of the liquid crystal display panel 10a.” [0114], “Method 2: A method of, as in a liquid crystal display device 100b shown in FIG. 11, making the pitch of the pixels of the liquid crystal display panel 10b narrower (compressed) for the pixels 17b in the portion 32b of the peripheral display region than the pitch of the pixels 17 in the other region 33, thus displaying a compressed image without performing signal processing.  Although Method 2 does not require any special signal processing, it is necessary to previously fabricate specially-designed display panels, thus resulting in problems such as poorer versatility and cost.”)

Consider Claim 14:
	Watanabe 691’ discloses the cellular telephone defined in claim 13 wherein the display further comprises: a passive area that includes no light generating elements. (Watanabe ‘691, [0076] The liquid crystal display panel 10 includes a display region 31 composed of a plurality of pixels in a matrix arrangement and a frame region 30 which is formed outside the display region 31.  The frame region 30 includes a region in which the sealing portion 14, terminals for various wiring lines, a driving circuit, and the like are formed, and a light shielding film is generally provided on the frame region 30.  Therefore, the frame region 30 does not contribute to displaying.”)

Consider Claim 15:
	Watanabe 691’ discloses the cellular telephone defined in claim 14 wherein the second set of pixels is interposed between the first set of pixels and the passive area. (Watanabe ‘691, [0113], “Method 1: As in the liquid crystal display device 100a shown in FIG. 10, a method of displaying a compressed image in the portion 32a of the peripheral display region by signal processing, while the pitch of the pixels 17 and 17a is kept constant across the entire display region (33 and 32a) of the liquid crystal display panel 10a.” [0114], “Method 2: A method of, as in a liquid crystal display device 100b shown in FIG. 11, making the pitch of the pixels of the liquid crystal display panel 10b narrower (compressed) for the pixels 17b in the portion 32b of the peripheral display region than the pitch of the pixels 17 in the other region 33, thus displaying a compressed image without performing signal processing.  Although Method 2 does not require any special signal processing, it is necessary to previously fabricate specially-designed display panels, thus resulting in problems such as poorer versatility and cost.”)

Consider Claim 16:
	Watanabe 691’ discloses the cellular telephone defined in claim 14 wherein the light-redirecting structure has a third portion that extends from the second portion and that overlaps the passive area. (Watanabe 691’, [0078], “Each light guide element 21A disposed on the viewer's side of the liquid crystal display panel 10 includes an incident face 21a, an outgoing face 21b, and a plurality of light guide paths formed between the incident face 21a and the outgoing face 21b.  The incident face 21a of the light guide element 21A overlaps a portion 32 of a peripheral display region adjoining the frame region 30 of the liquid crystal display panel 10 along the first axis, and is disposed so as to be parallel to the surface of the display panel 10, whereas the outgoing face 21b of the light guide element 21A has a distance from the incident face 21a that increases away from the portion 32 of the peripheral display region and toward the frame region 30 along the first axis, and extends to a position overlapping the frame region 30.  It is particularly preferable that the outgoing face 21b extends to a position coinciding with the edge of the liquid crystal display panel 10, as is illustrated herein.”)

Consider Claim 17:
	Watanabe 691’ discloses a cellular telephone comprising: (Watanabe ‘691, [0138], “As a result, a display indication on a mobile phone, a game machine, an electronic book, or the like having two screens can be made jointless.  Thus, the present invention makes it possible for a small-sized appliance to carry a large-screen display device, thus being very useful.”)
	a display comprising an array of pixels that forms an active area of the display, (Watanabe ‘691, [0024], “In one embodiment, the at least one display panel includes a plurality of pixels arrayed across the entire display region at a predetermined pitch; and display signals supplied to a plurality of pixels existing in the portion of the peripheral display region are compressed along the first axis.”)
	wherein the active area has a first area; and (Watanabe 691’, [0083], [0092], “The light guide elements 21A, the cover 26, and the resin layer 25 provided on the surface of the liquid crystal display panel 10 that is on the viewer's side may be collectively referred to as a light guide sheet 20A.  By providing the cover 26 and the resin layer 25, and forming them into a sheet having a flat surface, the light guide elements 21A and the display plane of the liquid crystal display panel 10 can be protected.” The main figure 1 shows a cover having two planar surfaces above the display and drive circuitry.)
	a light-redirecting structure that overlaps the display, (Watanabe 691’, [0095-0106], [0092], “The light guide elements 21A, the cover 26, and the resin layer 25 provided on the surface of the liquid crystal display panel 10 that is on the viewer's side may be collectively referred to as a light guide sheet 20A.” [0099], “Moreover, the light-diffusing layer 22 may be provided so as to cover not only the outgoing faces of the light guide elements 21A but also the display region”)
	wherein the light-redirecting structure has first and second opposing surfaces, the first surface receives light from the array of pixels and the second surface outputs the light, (Watanabe ‘691, [0078], “Each light guide element 21A disposed on the viewer's side of the liquid crystal display panel 10 includes an incident face 21a, an outgoing face 21b, and a plurality of light guide paths formed between the incident face 21a and the outgoing face 21b.”)
	wherein the first surface is planar, (Watanabe 691’, [0095-0106], [0092], [0099], “Moreover, the light-diffusing layer 22 may be provided so as to cover not only the outgoing faces of the light guide elements 21A but also the display region”)
	wherein the first planar portion and the second planar portion overlap the array of pixels, and the outputted light has an effective second area that is greater than the first area. (Watanabe 691’, see marked up Figure 2 above and response to arguments.)
	Watanabe 691’ however in the original embodiment does not expressly suggest wherein the second surface has a first planar portion and a second portion that bends out of a plane defined by the first planar portion.
	Watanabe 691’, as previously mentioned, teaches a technique that was known to those having ordinary skill in the art before the effective filing date of the invention to remove cover layer 26 and additionally teaches that light guide elements 21C can be freely designed in any shape, so long as the thickness increases toward the frame region of the liquid crystal display panel and thus the teachings encompass wherein the second surface has a first planar portion and a second portion that bends out of a plane defined by the first planar portion. (Watanabe 691’, [0095-0106], [0100], “Moreover, as in the light guide sheet 20C shown in FIG. 8(b), light guide elements 21C having a curved surface can be used.  The light guide elements 21C can be freely designed in any shape, so long as the thickness increases toward the frame region of the liquid crystal display panel 10.”)
	It is respectfully submitted that such a design would have been “obvious to try” since there was a finding that (i.e. any designed shape can be used as “long as the thickness increases toward the frame region”  ), and there had been a recognized problem or need in the art, (i.e. a need to extend the viewable area of a display screen) which may include a design need or market pressure to solve a problem (i.e. solving the problem by extending the viewable region of a display out and over a frame region of which does not emit light by use of a light guide having any shape as long it the shape has increased to the frame region [0013-0016]); (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem (i.e. See paragraph [0100] of Watanabe ‘691 “any shape” can be used), (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions (i.e. freely designing the shape of a light guide to extend the viewable area of a display) with a reasonable expectation of success (i.e. using any shape “so long as the thickness increases toward the frame region” and light is distributed to the non-emitting region ); and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (i.e. Figures 8(a) and (b) show two implementations and paragraph [0100] explicitly discloses “The light guide elements 21C can be freely designed in any shape, so long as the thickness increases toward the frame region of the liquid crystal display panel 10.”. See also response to arguments above. ).
	Therefore, those having ordinary skill in the art would be capable of designing the shape of a protective cover starting from a first planar surface at an angle to a second planar surface for distributing light over the drive circuitry area thus extending the viewable area of the display as it should be clear from Watanabe ‘691 that such a design would similarly provide an increased thickness toward the frame region while extending the viewable area of the main display over the drive circuitry area towards the frame and thereby extending the viewable region of the display by means by use of a light guide and thusly the results would have been predictable to a person having ordinary skill in the art. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim Rejections - 35 USC § 103
Claims 9, 10, and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe et al. WIPO Publication No. WO2009/122691 A1 as applied to claim 1 and 17 respectively above and further in view of Furutani et al. U.S. Patent Application Publication No. 2010/0194880 A1 hereinafter Furutani.

Consider Claim 9:
	Watanabe 691’ discloses the cellular telephone defined in claim 1 and while disclosing a phone however does further specify details of the device wherein the display is formed at the front face, the cellular telephone further comprising: a speaker at the front face; and a camera at the front face.
	Furutani however teaches that those of skill in the art were aware of a technique to provide a device wherein the display is formed at the front face, the cellular telephone further comprising: a speaker at the front face; and a camera at the front face.  (Furutani, [0031], “In the cellular phone terminal 1 according to the embodiment as shown in FIG. 1, on the housing front side shown in FIG. 1A of the drawings are disposed a key device portion 7 composed of key buttons such as a numeric keypad, Send/End keys, cross keys, a clear key, and an e-mail key, a receiving speaker (receiver) 4, a sending microphone 3, a sub-camera device (in-camera) lens 6, a distance sensor 5 described later, a liquid crystal display device 2 described later and the like.”)
	It therefore would have been obvious to those having ordinary skill in the art at the time of the invention to provide a device having a front facing camera, speakers, etc. as this was a technique known in view of Furutani and would have been utilized for the purpose of allowing a photographer to perform photographing while confirms an entity of the real world directly without involving higher costs or increased size, and capable of allowing the photographer to positively determine the photographing field angle without any erroneous operations. (Furutani, [0010])

Consider Claim 10:
	Watanabe 691’ discloses the cellular telephone defined in claim 9 wherein the housing has a plurality of sidewalls that extend from the front face, the cellular telephone further comprising: a button on one of the sidewalls of the plurality of sidewalls. (Furutani, [0032], “Further, in the cellular phone terminal 1 according to the embodiment, a main camera device lens 8 is on the housing back side shown in FIG. 1B, an interface connector 9 is provided on the housing lateral side shown in FIG. 1F, and a shutter button 10 is provided on the housing lateral side shown in FIG. 1C.”)

Consider Claim 18:
	Watanabe 691’ discloses the cellular telephone defined in claim 17 and while disclosing a phone however does further specify details of the device further comprising: a housing having a front face and sidewalls that extend from the front face, wherein the display is formed at the front face; a speaker formed at the front face; a camera formed at the front face; and a button on one of the sidewalls.
	Furutani however teaches that those of skill in the art were aware of a technique to provide a device a housing having a front face and sidewalls that extend from the front face, wherein the display is formed at the front face; a speaker formed at the front face; a camera formed at the front face; and a button on one of the sidewalls. (Furutani, [0031], “In the cellular phone terminal 1 according to the embodiment as shown in FIG. 1, on the housing front side shown in FIG. 1A of the drawings are disposed a key device portion 7 composed of key buttons such as a numeric keypad, Send/End keys, cross keys, a clear key, and an e-mail key, a receiving speaker (receiver) 4, a sending microphone 3, a sub-camera device (in-camera) lens 6, a distance sensor 5 described later, a liquid crystal display device 2 described later and the like.”)
	It therefore would have been obvious to those having ordinary skill in the art at the time of the invention to provide a device having a front facing camera, speakers, etc. as this was a technique known in view of Furutani and would have been utilized for the purpose of allowing a photographer to perform photographing while confirms an entity of the real world directly without involving higher costs or increased size, and capable of allowing the photographer to positively determine the photographing field angle without any erroneous operations. (Furutani, [0010])

Consider Claim 19:
	Watanabe 691’ in view of Furutani discloses the cellular telephone defined in claim 18 wherein the light-redirecting structure comprises a light pipe. (Watanabe ‘691, [0083], “As mentioned above, the incident face 21a of each light guide element 21A is disposed so as to overlap the portion 32 of the peripheral display region which adjoins the frame region 30 of the liquid crystal display panel 10 along the first axis. Therefore, the light going out from the portion 32 of the peripheral display region enters into the light guide element (optical fiber face plate) 21A from the incident face 21a, propagates through the respective light guide paths (optical fibers) which are parallel to the side face 21c, and goes out from the outgoing face 21b. The outgoing face 21b is not parallel to the incident face 21a, but is formed so that its distance from the incident face 21a increases toward the frame region 30, so that the display light (image information) that is incident on the incident face 21a goes out from the outgoing face 21b with enlargement. Therefore, the user of the liquid crystal display device 100a observes an image which is displayed on substantially the entire liquid crystal display panel 10 including the non-display region 30.”)

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2022. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 or simply search AFCP in the search box on the uspto.gov website.
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention(or at the time of the invention for pre-AIA  cases). Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/Primary Examiner, Art Unit 2626